 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 941 
In the House of Representatives, U. S., 
 
December 3, 2009 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4154) to amend the Internal Revenue Code of 1986 to repeal the new carryover basis rules in order to prevent tax increases and the imposition of compliance burdens on many more estates than would benefit from repeal, to retain the estate tax with a $3,500,000 exemption, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4154) to amend the Internal Revenue Code of 1986 to repeal the new carryover basis rules in order to prevent tax increases and the imposition of compliance burdens on many more estates than would benefit from repeal, to retain the estate tax with a $3,500,000 exemption, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit.  
2. In the engrossment of H.R. 4154, the Clerk shall—
(1)add the text of H.R. 2920, as passed by the House, as new matter at the end of H.R. 4154;
(2)conform the title of H.R. 4154 to reflect the addition to the engrossment of the text of H.R. 2920;
(3)assign appropriate designations to provisions within the engrossment; and
(4)conform provisions for short titles within the engrossment.  
 
Lorraine C. Miller,Clerk. 
